DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 3, 6, 8 (first claim 8 filed), and 14-15 are objected to because of the following informalities:
Claim 3, line 1, should recite - - wherein - - .
Claim 6, line 2, should recite - - a server - - .
Claim 8 should end with a period.
Claim 14 should end with a period.
Appropriate correction is required.
Claim 15 is objected to as being dependent from an objected claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2, 4-6, 8 (both claim 8’s filed), and 11-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 2, second to last line, recites “the amount of water”.  It is unclear as to what water is being referred to.  For purposes of examination “the amount of water” will be considered - - an amount of water - - .
Claim 2, lines 7-8, recite “the water control signal.  It is unclear if there is a specific signal being referred thereto.  For purposes of examination “the water control signal” will be considered - - the water control signals - - .
Claim 4, lines 7-8, recite “the carbon dioxide control signal.  It is unclear if there is a specific control signal being referred thereto.  For purposes of examination “the carbon dioxide control signal” will be considered - - the carbon dioxide control signals - - .
Claim 6, last line, recites “one or more sensors”.  It is unclear if these are the same sensors from claim 1.  For purposes of examination “one or more sensors” will be considered - - one or more sensors of the plurality of sensors - - .
Claim 8 (second claim 8), line 1, recites “the passing of horticulture environment air”.  However, it is unclear if this is a specific passing of air.  For purposes of examination “the passing of horticulture environment air” will be considered - - a passing of horticulture environment air - - .

Claim 8 (second claim 8), line 3, recites “the air dew point”.  It is unclear if there is a specific air dew point being referred thereto.  For purposes of examination “the air dew point” will be considered - - an air dew point - - .
Claim 8 (second claim 8), line 3, recites “the reduction of the air temperature”.  It is unclear if there is a specific reduction of air temperature being referred thereto.  For purposes of examination “the reduction of the air temperature” will be considered - - a reduction of the air temperature - - .
Claim 11, line 1, recites “A method for automatically dehumidifying a horticulture environment receiving air from a horticulture environment by a dehumidifier”.  The metes and bounds of the claim are unclear as there is no transitional phrasing (i.e. comprising, consisting, etc…).  For purposes of examination “A method for automatically dehumidifying a horticulture environment receiving air from a horticulture environment by a dehumidifier” will be considered - - A method for automatically dehumidifying a horticulture environment comprising receiving air from a horticulture environment by a dehumidifier - - .
Claim 11, line 2, recites “a horticulture environment”.  However, it is unclear if this is the same horticulture environment from claim 11, line 1.  For purposes of examination “a horticulture environment” will be considered - - the horticulture environment - - .
Claim 13, last line, recites “the infected carbon dioxide”.  However, it is unclear what infected carbon dioxide is being referred thereto.  For purposes of examination “the infected carbon dioxide” will be considered - - the injected carbon dioxide - - .

	Claims 5 and 12-15 are rejected to as being dependent from a rejected claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8 (second claim 8 listed from claims filed 12/10/2019), 9-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Eiermann (US 5,181,552) in view of Arbel et al. (US 2010/0257878).
	Per claim 1, Eiermann teaches a system for automatically dehumidifying an environment (22), comprising: a dehumidifier (figure 2 except 22, 30, and 40) that dehumidifies air that flows from a dehumidifier input towards a dehumidifier output within the dehumidifier, the air flow traveling through the environment while outside the dehumidifier (see figure 2 showing 54 outside of 22), the dehumidifier including: a dehumidification mechanism (54), a first energy exchange coil (12), positioned upstream in the air flow within the dehumidifier, and a second energy exchange coil (14) positioned downstream in the air flow within the dehumidifier, wherein an energy exchanging liquid (WF) moves from the second energy exchange coil to the first energy exchange coil along a first path (path from 14 to 12), and the energy exchange liquid moving from the first energy exchange coil to the second energy exchange liquid along a second path (path from 12 to 14), the energy exchange liquid being warmed when traveling through the first energy exchange coil and traveling to the second energy exchange coil as a cool energy exchange liquid (12 is a “precooling coil”, col 4, line 13, thus the liquid is warmed and the air is cooled), the energy exchange liquid being cooled when traveling through the second energy exchange coil and traveling to the first energy exchange coil as a warm energy exchange liquid (14 is a “reheat coil”, col 4, line 14, thus the liquid is cooled and the air is warmed); a plurality of sensors (40, 46), wherein the sensors detect humidity in a plurality of positions within the horticulture environment (46) and outside the dehumidifier (40); a system controller (30) that receives data from the plurality of sensors, the system controller sending control signals to the dehumidifier based on the data received from the plurality of sensors (col. 4, lines 36-44), the dehumidifier performing dehumidification of the environment air in response 
	However, it is old and well known to use dehumidification systems in combination with horticulture environments.  For example, Arbel teaches a system for automatically dehumidifying a horticulture environment (figure 3) including air flow traveling through plants (12) within the horticulture environment (see figure 3) and a dehumidifier (312) performing dehumidification of the horticulture environment air for preventing condensation on plants (para. 0048).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a system for automatically dehumidifying a horticulture environment including air flow traveling through plants within the horticulture environment and a dehumidifier performing dehumidification of the horticulture environment air, as taught by Arbel in the invention of Eiermann, in order to advantageously prevent condensation on plants (para. 0048), thereby inhibiting damage to the plants.
	Per claim 8 (second claim 8 listed from claims filed 12/10/2019), Eiermann, as modified, meets the claim limitations as disclosed in the above rejection of claim 1. Further, Eiermann, as modified, teaches  wherein the passing of environment air through first energy exchange coil (12) within the dehumidifier (figure 2 except 22 and 40) reduces the air temperature and changes the temperature of the environment air closer to the air dew point (i.e. by reducing the air temperature the environment air will be closer to the air dew point), the reduction of the air temperature thereby reducing the 
	When the Arbel system for automatically dehumidifying a horticulture environment is combined with the Eiermann system, the result is wherein the passing of horticulture environment air through first energy exchange coil within the dehumidifier reduces the air temperature and changes the temperature of the horticulture environment air closer to the air dew point, the reduction of the air temperature thereby reducing the energy required for the dehumidification coil to bring the temperature of the air completely to the air dew point as compared to the energy required to change the temperature the horticulture environment air from room temperature to the horticulture environment air dew point without first reducing the air temperature by the first energy exchange coil, a claimed.
	Per claim 9, Eiermann, as modified, meets the claim limitations as disclosed in the above rejection of claim 1. Further, Eiermann, as modified, teaches wherein the dehumidification system includes a dehumidification coil (“evaporative cooling coil 54”, col. 4, lines 67-68).  
	Per claim 10, Eiermann, as modified, meets the claim limitations as disclosed in the above rejection of claim 1. Further, Eiermann, as modified, teaches wherein the 
Per claim 11, If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.  To clarify, Eiermann, as modified, teaches all the limitations of claim 1 and claim 1 contains similar limitations as claim 11.  Therefore, claim 11 is rejected for similar reasoning as claim 1.
	Per claim 16, If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.  To clarify, Eiermann, as modified, teaches all the limitations of (second) claim 8 and claim 16 contains similar limitations as (second) claim 8.  Therefore, claim 16 is rejected for similar reasoning as (second) claim 8.
	Per claim 17, If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Eiermann (US 5,181,552) in view of Arbel et al. (US 2010/0257878) as applied to the claims above and further in view of Kaprielian et al. (US 2008/0097653).
	Per claim 2, Eiermann, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Eiermann, as modified, fails to explicitly teach the system further comprising a watering system including: 22a watering system controller; and a watering mechanism in communication with the watering system controller and configured to provide water to the horticulture environment plants, the system controller providing watering control signals to the watering system controller to provide water to at least a portion of the horticulture environment plants, the watering control signal generated in response to detecting the amount of water that the horticulture environment plants have consumed over a period of time.  
	However, Kaprielian teaches a grow system including a watering system controller (7); and a watering mechanism (“drip emitter”, para. 0104) in communication with the watering system controller and configured to provide water to the horticulture environment plants (para. 0104), the system controller providing watering control signals to the watering system controller to provide water to at least a portion of the .

Claim 4 and 6-7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Eiermann (US 5,181,552) in view of Arbel et al. (US 2010/0257878) as applied to the claims above and further in view of Wilson (US 2014/0259920).
Per claim 4, Eiermann, as modified, meets the claim limitations as disclosed in the above rejection of claim 1. Further, Eiermann, as modified, fails to explicitly teach the system further comprising a carbon dioxide monitoring system including: a carbon dioxide controller; and a carbon dioxide release mechanism in communication with the 
	However, Wilson teaches a grow system including a carbon dioxide monitoring system (“a carbon dioxide system controller” and “a carbon dioxide sensor”, para. 0099) including: a carbon dioxide controller (“carbon dioxide sensor”, para. 0099); and a carbon dioxide release mechanism in communication with the carbon dioxide controller and configured to release carbon dioxide into the horticulture environment (i.e. “additional carbon dioxide may be released”, para. 0099, there is necessarily a release mechanism to release the carbon dioxide), a system controller (95) providing carbon dioxide control signals to the carbon dioxide controller to release carbon dioxide into the horticulture environment (para. 0203), the carbon dioxide control signal generated in response to detecting the amount of carbon dioxide in the horticulture environment (para. 0099) for “rapid growth and high, pesticide-free, on-site production with a low carbon footprint” (para. 0061).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a carbon dioxide monitoring system including: a carbon dioxide controller; and 	a carbon dioxide release mechanism in communication with the carbon dioxide controller and configured to release carbon dioxide into the horticulture environment, a system controller providing carbon dioxide control signals to the carbon dioxide controller to release carbon dioxide into the horticulture environment, the carbon dioxide control signal 
	Per claim 6, Eiermann, as modified, meets the claim limitations as disclosed in the above rejection of claim 1. Further, Eiermann, as modified, fails to explicitly teach wherein the system controller can communicate with a remote server application implemented at server remote from the system controller, the system controller receiving control data from the server application, the system controller transmitting environment data captured by one or more sensors to the server application.  
	However, Wilson teaches a grow system wherein a system controller (95) can communicate with a remote server application implemented at server remote from the system controller, the system controller receiving control data from the server application, the system controller transmitting environment data captured by one or more sensors to the server application (para. 0203) for “rapid growth and high, pesticide-free, on-site production with a low carbon footprint” (para. 0061).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a system controller that can communicate with a remote server application implemented at a server remote from the system controller, the system controller receiving control data from the server application, the system controller transmitting environment data captured by one or more sensors to the server application, as taught by Wilson in the invention of Eiermann, as modified, in order to 
	Per claim 7, Eiermann, as modified, meets the claim limitations as disclosed in the above rejection of claim 1. Further, Eiermann, as modified, fails to explicitly teach fails to explicitly teach wherein the system controller is programmed with one or more schedules of environmental parameters to implement within the horticulture environment.  
	However, Wilson teaches a grow system wherein a system controller is programmed with a schedule of environmental parameters to implement within the horticulture environment (para. 0206, “determine and execute a nutrient schedule”) for “rapid growth and high, pesticide-free, on-site production with a low carbon footprint” (para. 0061).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a system controller that is programmed with a schedule of environmental parameters to implement within the horticulture environment, as taught by Wilson in the invention of Eiermann, as modified, in order to advantageously provide “rapid growth and high, pesticide-free, on-site production with a low carbon footprint” (para. 0061). 
	Per claim 14, Eiermann, as modified, meets the claim limitations as disclosed in the above rejection of claim 12.  Further, Eiermann, as modified, fails to explicitly teach the method further comprising; receiving, by a system controller in communication with the dehumidifier, one or more schedules of environmental parameters to implement within the horticulture environment; and generating control commands to one or more additional controllers to implement thresholds within the horticulture environment.
.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eiermann (US 5,181,552) in view of Arbel et al. (US 2010/0257878) and Wilson (US 2014/0259920) as applied to the claims above and further in view of Bogner et al. (US 2019/0059241).
	Per claim 5, Eiermann, as modified, meets the claim limitations as disclosed in the above rejection of claim 4. Further, Eiermann, as modified, fails to explicitly teach wherein the quantity of carbon dioxide released into the horticulture environment is tracked and reported to the system controller, and the quantity of carbon dioxide 
	Regarding the tracking of the quantity, Wilson teaches a grow system wherein a quantity of carbon dioxide released into a horticulture environment is tracked and reported to the system controller (“When the sensor detects that carbon dioxide levels have exceeded a threshold, carbon dioxide dispersion may be ceased”, para. 0099, the system is tracking and reporting to the system controller via determining that a threshold has been exceeded) for “rapid growth and high, pesticide-free, on-site production with a low carbon footprint” (para. 0061).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a quantity of carbon dioxide released into a horticulture environment that is tracked and reported to a system controller, as taught by Wilson in the invention of Eiermann, as modified, in order to advantageously provide “rapid growth and high, pesticide-free, on-site production with a low carbon footprint” (para. 0061).
	Regarding the reporting of the quantity to the user, Bogner teaches a grow system wherein a quantity of carbon dioxide released into a horticulture environment received by the system controller is reported to a user (para. 0031-0032) for reducing energy costs (para. 0005).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a grow system wherein a quantity of carbon dioxide released into a horticulture environment received by the system controller is reported to a user, as taught by Bogner in the combined teachings in order to advantageously reduce energy costs of the system.  
	Per claim 13, If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.  To clarify, Eiermann, as modified, teaches all the limitations of claims 4/5 and claim 13 contains similar limitations as claims 4/5.  Therefore, claim 13 is rejected for similar reasoning as claims 4/5.
Claim 8 (first claim 8 listed from claims filed on 12/10/2019) is rejected under 35 U.S.C. 103 as being unpatentable over Eiermann (US 5,181,552) in view of Arbel et al. (US 2010/0257878) as applied to the claims above and further in view of Pohjanvouri et al. (US 2016/0366833).
	Per claim 8 (first claim 8 listed from claims filed on 12/10/2019), Eiermann, as modified, meets the claim limitations as disclosed in the above rejection of claim 1. Further, Eiermann, as modified, fails to explicitly teach wherein the one or more schedules includes a lighting schedule and a temperature schedule, the lighting schedule implemented by transmitting one or more lighting control commands to a lighting system within the horticulture environment by the system controller, the temperature schedule implemented by transmitting one or more temperature control commands to a temperature system within the horticulture environment by the system controller.

	Per claim 15, If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eiermann (US 5,181,552) in view of Arbel et al. (US 2010/0257878) as applied to the claims above and further in view of Lee et al. (US 2016/0165812).
	Per claim 12, Eiermann, as modified, meets the claim limitations as disclosed in the above rejection of claim 11. Further, Eiermann, as modified, fails to explicitly teach the method further comprising:  25detecting a difference in water content within the dehumidified air external to the dehumidifier, the difference detected by humidity data captured by at least two of the plurality of sensors displaced in the horticulture environment; and sending a control signal to a watering system to provide a quantity of water to plants in the horticulture environment, the quantity of water determined based at least in part on the difference in water content.
	However, Lee teaches a grow system method comprising:  25detecting a difference in water content within the dehumidified air external to the dehumidifier (via 108 and 110), the difference detected by humidity data captured by at least two of the plurality of sensors displaced in the horticulture environment (“first and second humidity sensors 200a and 200b … may be installed inside the plant factory”, para. 0072; “the central data processing unit 100 may generate the control signal for controlling an operation of the first and second humidifiers 300a and 300b so that the humidity of the inside of the .
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Tseng et al. (US 2015/0007495) teaches an automatically controlled greenhouse.
Veltman (US 2015/0017296) teaches a system for controlling an environment within a greenhouse.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763